Case: 4:19-cr-00961-SRC Doc. #: 519 Filed: 05/27/21 Page: 1 of 13 PageID #: 1388




                                UNITED STATES DISTzuCT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

  IJNITED STATES OF AMERICA,                           )
                                                       )
      Plaintiff,                                       )
                                                       )
                                                       )   No.4:l9CR96l       SRC
                                                       )
  MARTES MOSLEY,                                       )
                                                       )
      Defendant.                                       )

                                      GUILTY PLEA AGREEMENT


           Come now the parties and hereby agree, as follows:

           1. PARTIES:

           The parties are the defendant Martes Mosley, represented by defense comsel fuchard

 Sindel, and the United States of America (hereinafter "United States" or "Govemment"),

 represented by the Offrce of the United States Attomey for the Eastern District of    Missouri. This

 agreement does not, and is not intended to, bind any governmental office or agency other than

 the United States Attomey for the Eastem District of Missouri. The Court is neither a party to

 nor bound by this agreement.

           2. GUILTYPLEA:

           A.      The Guiltv Plee:     Pursuant to Rule   1l(c)(l)(A),   Federal Rules of Criminal

 Procedure, in exchange for the defendant's voluntary plea of guilty to the lesser included olfense

 in Count One ofthe indictment, the United      States agrees that no further federal prosecution    will
 be brought in this District relative to the defendant's conspiracy to possess, distribute and./or

 possess   with the intent to distribute fentanyl of which the Govemment is aware of at this time.

                                                   I
Case: 4:19-cr-00961-SRC Doc. #: 519 Filed: 05/27/21 Page: 2 of 13 PageID #: 1389




       B.      The   Sentence: In addition,       the parties agree that the U.S. Sentencing Guidelines

 Total Offense Level analysis agreed to by the parties herein is the result ofnegotiation and led, in

 part, to the guilty plea. The partiesjointly agree to recommend a sentence        of   16 months which


 represents a variance from the advisory U.S. Sentencing Guidelines range (combination              ofTotal

 Offense Level and Criminal History Category) anticipated by the parties. The sentencing

 recommendation has been determined after the parties'review of the applicable Guidelines and

 the sentencing factors set out in   Title I 8, United   States Code, Section   3553(a). The parties

 understand that the Court in neither party to nor bound by the sentencing recommendations

 agreed to in this document.

       C. Forfeiture:             Defendant agrees to forfeit all of defendant's interest in all items

 seized by law-enforcement officials during the course        oftheir investigation   and   will not contest

 the forfeiture of such   items. Defendant admits that all United States currency, weapons, property

 and assets seized by law enforcement officials during their investigation constitute the proceeds

 of defendant's iltegal activity, were commingled with illegal proceeds, or were used to facilitate

 the illegal   activity. Defendant agrees to execute any documents and take all steps needed to

 transfer title or ownership of said items to the Govemment and to rebut any claims of nominees

 and/or alleged third party owners. Defendant further agrees that said items may be disposed             of

 by law enforcement officials in any manner.

       3. ELEMENTS:

                  As to the lesser included offense of Count One, the Defendant admits to

 knowingly violating Title 21, United States Code, Sections 841(a)(1) & 846 and admits there is a

 factual basis for the plea and   firther fully   understands that the elements   ofthe crime are:


                                                         2
Case: 4:19-cr-00961-SRC Doc. #: 519 Filed: 05/27/21 Page: 3 of 13 PageID #: 1390




        I   .   That between January 2018 and the date of the indictrnent (November 20, 2019),

        the defendant entered into an agreement or understanding to possess with the intent

        distribute a mixture or substance containing a detectable amount of fentanyl, a Schedule

        II controlled   substance; and

        2.      The defendant voluntarily and intentionally joined in the agreement or

        understanding to possess with the intent distribute the fentanyl, either at the time it was

        first reached or at some later time while it was still in effect; and

         3.     At the time the defendant joined in the agreement or understanding, he knew of

        the purpose of the agreement or understanding.

        4. FACTS:

        The parties agree that the facts in this case are as follows and that the govemment would

  prove these facts beyond a reasonable doubt    if   the case were to go to   trial. These facts may   be

  considered as relevant conduct purswmt to Section 1B 1.3:

                                           The Consoiracv

       Beginning in 2018 and continuing up until the time of the indictment, Defendant Martes

 Mosley's evenhul co-conspirators began distributing large quantities of fentanyl in the St. Louis

 Metropolitan area. Their source ofsupply was initially Juan Gonzalez (hereafter "Gonzalez")

 who was eventually indicted in the Eastem District of Missouri in Cause Number 4:19CR211

 RLW for conspiracy to distribute and possess with intent to distribute both fentanyl and

 methamphetamine. Gonzalez continued to suppty the Defendant's co-conspirators until Gonzalez

 was arrested by the DEA and U.S. Marshals in September,20l9. Defendant's co-conspirators,

 who eventually supplied the Defendant with fentanyl, then obtained another source ofsupply in

 Arizona and continued to distribute fentanyt.
                                                      3
Case: 4:19-cr-00961-SRC Doc. #: 519 Filed: 05/27/21 Page: 4 of 13 PageID #: 1391




       Prior to his arrest, Gonzalez would either ship packages of fentanyl through the mail or

 would hand-deliver the narcotics to co-conspirators like Jazrnynn Lester and Aaliah Lester, who

 had traveled to Arizona at the request of co-conspirator Maricus Futrell (hereafler   "Futrell')   and

 others. Futrell was also under indictment in the Eastern District of Missouri, charged in the same

 case as Gonzalez.   While Gonzalez and Futrell were fugitives in that indictment, they continued

 to conspire with Defendant's co-conspirators and others to distribute fentanyl in the Eastem

 District of Missouri.

       Once the raw fentanyl was either mailed or transported to the St. Louis area, various co-

 conspirators would "cut" or "stretch" the fentanyl with various products like Dormin, in order to

 increase its volume and thereby increase their profit. The cut fentanyl was then put in capsules

 and sold by various members    ofthe conspiracy which included Anthony Caldwell, Roman

 Frenchie, Tyrone Sims, Kevin White, Defendant Mosely, Michael Moore, and Maricus Futrell.

       Jazrnynn Lester and Aaliah Lester were "mules" in that they traveled to Arizona to meet

 with the source ofsupply in order to pay U.S. currency for the fentanyl and then transport the

 fentanyl back to St. Louis for distribution. They were compensated for their role as mules.

 Jazrnynn Lester also provided her "mother's" residence (a woman close to Lester but not her

 biological mother) as an ad&ess where fentanyl could be received from Arizona. Jaznynn Lester

 was a paramour of co-conspirator Kevin White.

       Jimmiesha Williams (hereafter "Williams") would provide a safe house for co-conspirators

 to conduct their business and would knowingly store narcotics, firearms and U.S. currency in her

 residence. She would also register vehicles in her name in order to shield other co-conspirators,

 especiaily her paramour Maricus Futrell from potential law enforcement scrutiny. Williams



                                                  4
Case: 4:19-cr-00961-SRC Doc. #: 519 Filed: 05/27/21 Page: 5 of 13 PageID #: 1392




 would also take various vehicles used by co-conspirators to body shops to get them painted,

 again in an effort to thwart law enforcement scrutiny.

       Deniesha Baker (hereafter "Baker") provided a "safe house" or "stash house" for her

 paramour Futrell, where he would store narcotics and U.S. curency (proceeds of his drug

 traffrcking) and she maintained her premises for the purpose ofdistributing fentanyl. Futrell and

 other members of the conspiracy would keep a "lab" at Baker's house, which was comprised                 of

 drug paraphemalia used to cut the fentanyl and package it for distribution   -    grinders,   pill   presses,


 scales, empty capsules, Dormin, and the like. Baker would also allow Futrell to keep his vehicles

 at her residence, again in an effiort to thwart law enforcement scrutiny (the vehicles were stolen).

       On September 9, 2019 investigators were conducting surveillance ofa residence on

 Ramsey Drive, within the Eastern District of Missouri. This residence was known to the FBI and

 the investigative team as a house where co-conspirators Futrell, Jimmeisha Williams, Caldwell

 and others would store narcotics, firearms and U,S. currency derived fiom the sale ofnarcotics.

 On September 9 investigators observed Defendant Mosley and an unindicted co-conspirator

 (C.T.). leave the Ramsey Drive house and conduct what appeared to be two separate hand-to-

 hand drug transactions   with occupants of two different vehicles. Both Mosley and C.T. were on

 their cell phones the entire time. Investigators also recognized several vehicles parked at the

 residence as either belonging to Jimmeisha Williams or registered to her.    At   least one of these

 vehicles had been utilized by Caldwell and others to distribute narcotics to a confidential

 informant. Investigators determined that the fentanyl being distributed by Mosley was supplied

 by Futrell.




                                                  5
Case: 4:19-cr-00961-SRC Doc. #: 519 Filed: 05/27/21 Page: 6 of 13 PageID #: 1393




       On September 17, 2019, a search warrant was executed at the residence on Ramsey Drive.

  Defendant Mosley was found in the Iiont living room. Co-defendants Tyrone Sims, Michael

  Moore, Maricus Futrell and Jimmiesha Williams were found in other rooms of the house.

  Defendant Mosley possessed over $700 in U.S. currency. Police seized a pair ofshoes that were

  his and found 4.6 grams of fentanyl inside     ofthe shoes.

        In total, the conspiracy was responsible for distributing in excess     of4 kilograms of

  fentanyl. The parties agree that the amount of fentanyl for which Defendant Mosley is

  responsible, including relevant conduct, is at least 40 but less than 160 grams of fentanyl.

                              5. STATUTORY PENALTIES:

         The defendant fully understands that the maximum possible penalty provided by law for

 the crime to which the defendant is pleading guilty is imprisonment of not more than 20 years, a

  fine of not more than   $   1,000,000, or both such imprisonment and    fine. The Court shall also

  impose a period of supervised release     ofnot   less than 3 years.

         6.   U.S. SENTENCING          GUIDELINES: 2OIE MANUAL:

         The defendant understands that this offense is allected by the U.S. Sentencing Guidelines

 and the actual sentencing range is determined by both the Total Offense Level and the Criminal

 History Category. The parties agree that the following are the U.S. Sentencing Guidelines Total

 Offense Level provisions that apply.

         A,      Chaoter 2 Offense Conduct:

                 (1) Base Offense Level: The parties         agree that the base offense level is 24, as

 found in Section   2Dl.l (c)(3). The parties   agree that the quantity of fentanyl for which the




                                                       6
Case: 4:19-cr-00961-SRC Doc. #: 519 Filed: 05/27/21 Page: 7 of 13 PageID #: 1394




 defendant is accountable, including relevant conduct, is more than 40 and less than 160 grams,

 resulting in the agreed Base Offense Level.

          (2) Specilic Offense Characteristics: None.

          B.      Chaoter 3 Adiustments:

                  (1) Acceotance of Resoonsibilitv: The parties agree that three levels should be

 deducted pursuant to Section 3E I .l (a) and (b), because the defendant has clearly demonstrated

 acceptance of responsibility and timely notified the govemment          ofthe defendant's intention to

 plead   guilty. The parties   agree that the defendant's   eligibility for this deduction is based upon

 information presently known. If subsequent to the taking of the guilty plea the government

 receives new evidence of statements or conduct by the defendant which it believes are

 inconsistent with defendant's eligibility for this deduction, the govemment may present said

 evidence to the court, and argue that the defendant should not receive all or part ofthe deduction

 pu$uant to Section 3El .1, without violating the plea agreement. Pursuant to Section 2K2.4(b)

 and Application Note 5, Chapters Three and Four do not apply as to Count Four, so as to Count

 Four, Defendant is not entitled to an acceptance of responsibility reduction under Section         3El.l.

                  (2) Estimated Total Offense Level: The parties estimate that the Total Offense

 Level is 21.

          C.      Criminal Historv: The determination of the defendant's Criminal History

 Category shall be left to the Court. Eilher party may challenge, before and at sentencing, the

 finding of the Presentence Report as to the defendant's criminal history and the applicable

 category. The defendant's criminal history is known to the defendant and is substantially

 available in the Pretrial Services Report.


                                                      7
Case: 4:19-cr-00961-SRC Doc. #: 519 Filed: 05/27/21 Page: 8 of 13 PageID #: 1395




          D       Effect of Partiest U.S. Senten cins Guidelines Analvsis: The parties agree that

 the Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

  foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any

 Guideline despite the agreement herein and the pades shall not be permitted to withdraw from

 the plea agreement.

          7. WAIVE,ROFAPPEALAND POST.CONVICTION RIGHTS:

          A.      Anoeal: The defendant    has been     fully apprised by defense counsel ofthe

 defendant's rights conceming appeal and fully understands the right to appeal the sentence under

 Title   18, United States Code, Section 3742.

                  (l)   Non-Sentencinq   Issu$:   The parties waive all rights to appeal all non-

 jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

 motions, discovery and the guilty plea" the constitutionality of the statute(s) to which defendant

  is pleading guilty and whether defendant's conduct falls within the scope       ofthe statute(s).

                  (2) Sentencins Issues: In the event the Court     accepts the   ple4 accepts the U.S.

 Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a Sentencing

 Guidelines range, sentences the defendant within or below that range, then, as part of this

 agreement, the defendant hereby waives all rights to appeal all sentencing issues other than

 Criminal History, but only if it alfects the Base Offense Level or Criminal History Category.

 Similarly, the Covernment hereby waives all rights to appeal all sentencing issues other than

 Criminal History, provided the Court accepts the ple4 the agreed Total Offense Level and

 sentences the defendant within or above that range. The parties have agreed           in tight of

 Defendant's limited participation in the conspiracy, especially when compared to other co-


                                                    8
Case: 4:19-cr-00961-SRC Doc. #: 519 Filed: 05/27/21 Page: 9 of 13 PageID #: 1396




  defendants and his lack of Criminal History to make a joint sentencing recommendation of

  l6 months, which represents      a   variance from the advisory Sentencing Guidelines as

  determined by the parties.

                  B.       Habeas Corous: The defendant agrees to waive all rights to contest the

  conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

  United States Code, Section 2255, except for claims ofprosecutorial misconduct or ineffective

  assistance of counsel.

                  C,       Right to Records: The defendant waives all rights, whether asserted

  directly or by a representative, to request from any departrnent or agency of the United States

  any records pertaining to the investigation or prosecution   ofthis   case, including any records that

  may be sought under the Freedom of Information Act, Title 5, United States Code, Section 522,

  or the Privacy Act, Title 5, United States Code, Section 552(a).

         8. OTHER:

                  A.       Disclosures Reouired bv the United States Probation Oflice: The

  defendant agrees to truthfully complete and sign forms as required by the United States

  Probation Office prior to sentencing and consents to the release ofthese forms and any

  supporting documentation by the United States Probation Office to the government.

                  B.    Civil or Adm inistrative Actions not Barred: Effect on Other
                  Governmental Agencies:

         Nothing contained herein limits the rights and authority of the United States to take any

  civil, tax, immigration/deportation or administrative action against the defendant.

                  C.       Sunervised Release: Pursuant to any supervised release term, the Court

  will impose   standard conditions upon the defendant and may impose special conditions related to

                                                    9
Case: 4:19-cr-00961-SRC Doc. #: 519 Filed: 05/27/21 Page: 10 of 13 PageID #: 1397




  the crime defendant committed. These conditions             will   be restrictions on the defendant to which

  the defendant    will   be required to adhere. Violation of the conditions of supervised release

  resulting in revocation may require the defendant to serve a term of imprisonment equal to the

  length ofthe term ofsupervised release, but not greater than the term set forth in Title 18, United

  States Code, Section 3583(e)(3),      without credit for the time served after release. The defendant

  understands that parole has been abolished.

                    D.       Mandatory Special Assessment: Pwsuant to Title             18, United States


  Code, Section 3013, the Court is required to impose a mandatory special assessment of$100 per

  count for a total of$100, which the defendant agrees to pay at the time ofsentencing. Money

  paid by the defendant toward any restitution or fine imposed by the Court shall be first used to

  pay any unpaid mandatory special assessment.

                    E.       Possibilitv ofDetention: The defendant may be subject to immediate

  detention pursuant to the provisions of Title 18, United States Code, Section 3143.

                    F.       Fines. Restitution and Costs of Incarceration and Supervision: The

  Court may impose a fine, costs of incarceration and costs of supervision. The defendant agrees

  that any fine imposed by the Court       will   be due and payable immediately.

                    G.       Forfeiture:   The defendant knowingly and voluntarily waives any right,

  title, and interest in all items seized by law enforcement oflicials during the course of their

  investigation, whether or not they are subject to forfeiture, and agrees not to contest the vesting

  oftitle of   such items in the   united States. The defendant agrees that said items may be disposed

  of by law enforcement officials in any manner.

          9. ACKNOWLEDGMENT AND WAIVER OF T                                  DEFENDANT'S RIGHTS:


                                                         l0
Case: 4:19-cr-00961-SRC Doc. #: 519 Filed: 05/27/21 Page: 11 of 13 PageID #: 1398




          In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

  rights, including but not limited to: the right to plead not guilty to the charges; the right to be

  tried by ajury in a public and speedy trial; the right to file pretrial motions, including motions to

  suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

  require the govemment to prove the elements of the offenses charged against the defendant

  beyond a reasonable doubt; the right not to testifu; the right not to present any evidence; the right

  to be protected from compelled self-incrimination; the right at trial to confront and cross-

  examine adverse witnesses; the right to testiS and present evidence and the right to compel the

  attendance ofwitnesses. The defendant further understands that by this guilty ple4 the

  defendant expressly waives all the rights set forth in this paragraph.

          The defendant fully understands that the defendant has the right to be represented by

  counsel, and ifnecessary, to have the Court appoint counsel at trial and at every othel5rage      of

  the proceeding. The defendant's counsel has explained these       righs   and the consequences of the

  waiver of these rights. The defendant fully understands that, as a result of the guilty ple4 no trial

  will, in fact, occur   and that the only action remaining to be taken in this case is the imposition   of

  the sentence.

          The defendant is fully satisfied with the representation received from defense counsel.

  The defendant has reviewed the government's evidence and discussed the government's case and

  all possible defenses and defense witnesses with defense counsel. Defense counsel has

  completely and satisfactorily explored all areas which the defendant has requested relative to the

  government's case and any defenses.




                                                      l1
Case: 4:19-cr-00961-SRC Doc. #: 519 Filed: 05/27/21 Page: 12 of 13 PageID #: 1399




         The guilty plea could impact defendant's immigration status or result in deportation. In

  particular, if any crime to which defendant is pleading guilty is an "aggravated felony" as defined

  by Title 8, United States Code, Section I l0l(a)(43), removal or deportation is presumed

  mandatory. Defense counsel has advised the defendant of the possible immigration

  consequences, including deportation, resulting from the plea.

         I(). VOLUNTARYNATUREOF TH E GUILTY PLEA AND PLEA

  AGRf,,EMENT:

         This document constitutes the entire agreement between the defendant and the

  government, and no other promises or inducements have been made, directly or indirectly, by

  any agent of the govemment, including any Departrnent ofJustice attorney, conceming any plea

  to be entered in this case. In addition, the defendant states that no percon has, directly or

  indirectly, threatened or coerced the defendant to do or refi'ain from doing anything in

  connection with any aspect of this case, including entering a plea          ofguilty.

         The defendant acknowledges having voluntarily entered into both the plea agreement and

  the guilty plea. The defendant further acknowledges that this guilty plea is made       ofthe

  defendant's own free   will   and that the defendant is, in fact, guilty.

         11. CONSEOUEN CES OF POST-PLEA                     MISCONDUCT:

         After pleading guilty and before sentencing, if defendant commits any crime, other than

  minor traffic offenses, violates any conditions ofrelease that results in revocation, violates any

  term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

  information to the U.S. Probation Oflice or fails to appear for sentencing, the United States, at its

  option, may be released from its obligations under this agreement. The Government may also, in


                                                       t2
Case: 4:19-cr-00961-SRC Doc. #: 519 Filed: 05/27/21 Page: 13 of 13 PageID #: 1400




  its discretion, proceed with this agreement and may advocate for any sentencing position

  supported by the facts, including but not limited to obstruction ofjustice and denial   of

  acceptance of responsibility.

         12. NO RIGHT TO WITHDRAW GUILTY PLEA:

         Pursuant to Rule 11(c) and (d), Federal Rules of Criminal Procedure, the defendant

  understands that there   will   be no right to withdraw the plea entered under this agreement, except

  where the Court rejects those portions of the plea agreement which deal with charges the

  government agrees to dismiss or not to bring.


     (/,,/^.,
         Date                                              PAUL J. D'               36966MO)
                                                           Assistant United States Attomey




   5' tt- e-ra,\
         Date
                                                            rv\o.lei
                                                           MARTES
                                                                        Morto/
                                                                       MOSffiTT
                                                           Defendant



  5- t\- 202\
         Date
                                                                  z//-
                                                           zuCHARD SINDEL
                                                           Attomey for Defendant




                                                      l3
